                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION
THERESA BALDERAS,                   §
LEONARDO “LEO” BALDERAS, Jr.,       §
And JOSHUA BALDERAS                 §
Plaintiffs                          §
                                    §
VS.                                 §
                                    § CIVIL ACTION NO. 5:16-CV-239-OLG
SOUTHSIDE INDEPENDENT SCHOOL        §
DISTRICT, JULIAN DE LA ROSA         §
GONZALES, JOHNNY CANTU, JR,         §
MANUEL SANDOVAL, JR,                §
AND KENNETH BOULDIN, JR.,           §
INDIVIDUALLY AND IN THEIR OFFICIAL §
CAPACITY AS MEMBERS OF THE BOARD §
OF TRUSTEES                         §
Defendants.                         § JURY REQUESTED

               JOINT ADVISORY TO THE COURT REGARDING
        DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE PLAINTIFFS’
                PROPOSED SUMMARY JUDGMENT EVIDENCE


TO THE HONORABLE U.S. DISTRICT JUDGE:

        NOW COME all parties and pursuant to Court Order dated January 15, 2019 (Dkt. No.

106) file this Joint Advisory to the Court Regarding Defendants’ Objections and Motion to Strike

Plaintiffs’ Proposed Summary Judgment Evidence. Pursuant to the Court’s Order, the parties have

conferred about Defendants’ Objections (Dkt. No. 81, 82, 83) and Plaintiffs’ summary judgment

evidence. At said conference, the parties have agreed as follows:

        Exhibit 1 (Dkt. No. 58-1, 62-1, 63-2) Affidavit of Theresa Balderas

        1.     Defendants originally objected (Dkt. No. 81) to paragraph 3 in this exhibit as not

based on personal knowledge. Plaintiffs have agreed to refine this paragraph to exclude any

testimony concerning the performance appraisals, job duties, performance, and work place conduct


Page 1 of 17
of Leonardo and Joshua Balderas.         Accordingly, Defendants withdraw their objections to

paragraph 3.

        2.     Defendants originally objected to the allegations in paragraph 4 as not based on

personal knowledge, hearsay, and improper legal conclusions. Plaintiffs have agreed to delete the

last phrase in the paragraph “so, the Superintendent’s status was a matter of public concern.” They

have further agreed to revise the allegations to indicate that Ms. Balderas’ opines that factions or

divisions in the community existed. Plaintiffs clarify that the “Exhibit 4” referenced in her

affidavit is referencing “Exhibit 4” to her Response to Defendants’ Motion for Summary

Judgment. Thus, Plaintiffs have agreed to refine this paragraph as follows:


        “4. Southside ISD had school board elections in May 9, 2015. Prior to the elections,
        in the spring of 2015, in my opinion, controversy arose in the Southside ISD
        community over whether the Superintendent Richard Vela was qualified to serve
        as superintendent of the school district. In my opinion, this issue divided the
        community into two factions: those who supported Superintendent Vela (which
        included four incumbent board members who were up for re-election) and those
        community members who did not. In April of 2015, the San Antonio Express-
        News editorialized about how Superintendent issue had divided the community.
        Ex. 4.”

        The only remaining objection is to the hearsay statements of the newspaper articles

referenced. Plaintiffs argue that the newspaper articles show there was division in the community

and how Theresa became aware of those factions.

        3.     Defendants objected to the statements in paragraph 5 based on personal knowledge

and hearsay. Plaintiffs have agreed to delete the sentence “SISD Board Member Loren Brewer,

prior to the elections, informed Plaintiff Leo Balderas that Brewer had been told that the Gonzales

faction was going to target the Balderas family if they won.” Additionally, Plaintiffs have agreed

to refine this paragraph as follows: “The school board election resulted in the loss of the four board

members who, in my opinion, supported Superintendent Vela and the swearing-in on May 20,



Page 2 of 17
2015 of a new school board political majority which, in my opinion, opposed him.” As a result,

Defendants withdraw their objections to Paragraph 5.

        4.     Defendants originally objected to paragraphs 6-9 as not based on Theresa

Balderas’s personal knowledge, and statement in paragraph 7 concerning other District employee

promotions or salary as irrelevant to Plaintiffs’ claims. Defendants further objected to Theresa

Balderas’s statements in paragraph 8 concerning her conclusory statements as to retaliation and

the purported reasons for the alleged retaliation as not based on personal knowledge and improper

legal conclusions. After conferring, Plaintiffs have agreed to revise Paragraphs 6-8 as follows:

        “6. After the election, in my opinion, a new political majority, hereafter referred to
        as the "Gonzales faction," comprised of Defendants Julian Gonzales, Johnny Cantu,
        Jr., Manuel Sandoval, Jr. and Kenneth Bouldin, Jr. and Board Member Daniel
        Espinoza (who has not been named as an individual defendant), took control of the
        SISD school board.”

        “7. In my opinion, they set about on a campaign to reward those employees who
        were related to the new board majority and those who had openly supported their
        faction…..”

        “8. …Because of this non-affiliation, in my opinion, the Gonzales faction sought
        to retaliate against me, my husband and my son. In my opinion, because of their
        actions, each of the individual board member Defendants is personally involved in
        the retaliation against me by virtue of their association with each other in the
        Gonzales faction.”

As a result, Defendants withdraw their personal knowledge objections to these paragraphs.

Defendants continue to assert their objections to the allegations in Paragraph 7 (“Specifically,

Defendant Sandoval’s girlfriend was given a promotion from maintenance clerk to Instruction &

Technology secretary which resulted in a significant increase in pay from $25,000.00 per year to

$42,000.00 per year. Defendant Bouldin’s wife was rewarded by being given extra overtime when

all other employees were informed that no one else would be granted overtime. Additionally, she

was exclusively designated as the only bus driver for all out of district trips.”) as irrelevant and not




Page 3 of 17
based on Plaintiffs’ personal knowledge. Plaintiffs have not established how they have personal

knowledge concerning other employees’ pay or overtime. Plaintiffs argue that this information

should be in the public record.

        5.     Defendants objected to the statements in Paragraph 9 concerning what “Mr. Vela

will testify” to and any purported settlement between the District and Mr. or Ms. Vela as not based

on Ms. Balderas’s personal knowledge and constituting hearsay. Plaintiffs have agreed to delete

the following phrases from Paragraph 9: “Mr. Vela will testify that 2 ½ months later, in September

2015, because the district did not have good cause to terminate his contract, the SISD entered into

a settlement which paid him a lump sum of $210,000” and “Thus, it can be inferred from these

facts that the Gonzales faction was willing to pay Mr. Vela and his wife $302,000 of SISD taxpayer

money in order to install a superintendent who would accommodate their political agenda of

patronage and retaliation.” As a result of these revisions, Defendants withdraw their objections to

Paragraph 9.

        6.     Defendants objected to the last sentence in the first Paragraph 12 as not based on

Ms. Balderas’s personal knowledge and improper legal conclusions. Plaintiffs agree to revise the

last sentence as follows: “The notice was issued over a year before it became effective because, in

my opinion, the demotion was meant to embarrass and humiliate me and make it clear to all school

district employees and the Southside community that the entire Balderas family was going to be

punished for failing to support the Gonzales faction.” As a result of this revision, Defendants

withdraw their objections to paragraph 12.

        7.     Defendants objected to the last sentence of Paragraph 13 (“the unconstitutional

actions taken”) as an improper legal conclusion. Plaintiffs have agreed to revise the objectionable

phrase as follows: “13. …Instead, our grievances were not granted and therefore, pursuant to Board




Page 4 of 17
Policy DGBA (Local), the actions taken by Dr. Gonzales were upheld and ratified….” As a result,

Defendants withdraw their objection.

         8.        Defendants objected to Paragraph 14, which quoted newspaper articles and TEA

announcements, as impermissible hearsay and hearsay within hearsay and not based on Ms.

Balderas’s personal knowledge. Plaintiffs have agreed to delete references to the newspaper

articles.     Thus, the paragraph now reads: “14. And, in November 2016, the TEA Special

Investigations Unit issued a public report that found that, “There is a systemic breakdown in the

Southside Independent School District (SISD) Board of Trustees' ability to govern and oversee

the management of the public schools of the district as required by the Texas Education Code (Tex.

Educ. Code ll.15(b)).” Exh. 16, page 3. The Report further found that: "Members of the SISD

Board of Trustees acted individually on behalf of the board in violation of the Tex. Code

1l.051(a-1)." Exh. 16, page 3. As result, the Texas Commissioner of Education ordered that the

Board of Trustees be dissolved because of the Board's extensive micro-management of the

district and violations of the Texas Education code laws regarding board member roles and

functions.” The exhibits referenced are to Exhibit 16 of Plaintiffs’ Response to Motion Summary Judgment. Defendants

withdraw their objections to Paragraph 14.

         Exhibit 2 (Dkt. No. 63-3, 66-1, 68-1 and 70-1) Affidavit of Leo Balderas

         9.        Defendants originally objected to the allegations in paragraph 4 as not based on

personal knowledge, hearsay, and improper legal conclusions. Plaintiffs have agreed to delete the

last phrase in the paragraph “so, the Superintendent’s status was a matter of public concern.” They

have further agreed to revise the allegations to indicate that Mr. Balderas opines that factions or

divisions in the community existed. Plaintiffs clarify that the “Exhibit 4” referenced in his affidavit




Page 5 of 17
is referencing “Exhibit 4” to his Response to Defendants’ Motion for Summary Judgment. Thus,

Plaintiffs have agreed to refine this paragraph as follows:


        “4. Southside ISD had school board elections in May 9, 2015. Prior to the elections,
        in the spring of 2015, in my opinion, controversy arose in the Southside ISD
        community over whether the Superintendent Richard Vela was qualified to serve
        as superintendent of the school district. In my opinion, this issue divided the
        community into two factions: those who supported Superintendent Vela (which
        included four incumbent board members who were up for re-election) and those
        community members who did not. In April of 2015, the San Antonio Express-
        News editorialized about how Superintendent issue had divided the community.
        Ex. 4.”

        The only remaining objection is to the hearsay statements of the newspaper articles

referenced. Plaintiffs argue that the newspaper articles show there was division in the community

and how Leonardo became aware of those factions.

        10.    Defendants objected to the statements in paragraph 5 based on personal knowledge

and hearsay. Plaintiffs have agreed to delete the sentence “SISD Board Member Loren Brewer,

prior to the elections, informed me that Brewer had been told that the Gonzales faction was going

to target the Balderas family if they won.” Additionally, Plaintiffs have agreed to refine this

paragraph as follows: “The school board election resulted in the loss of the four board members

who, in my opinion, supported Superintendent Vela and the swearing-in on May 20, 2015 of a new

school board political majority which, in my opinion, opposed him.” As a result, Defendants

withdraw their objections to Paragraph 5.

        11.    Defendants originally objected to paragraphs 6-9 as not based on Leo Balderas’s

personal knowledge, and statement in paragraph 7 concerning other District employee promotions

or salary as irrelevant to Plaintiffs’ claims. Defendants further objected to Leo Balderas’s

statements in paragraph 8 concerning conclusory statements as to retaliation and the purported




Page 6 of 17
reasons for the alleged retaliation as not based on personal knowledge and improper legal

conclusions. After conferring, Plaintiffs have agreed to refine Paragraphs 6-8 as follows:

        “6. After the election, in my opinion, a new political majority, hereafter referred
        to as the "Gonzales faction," comprised of Defendants Julian Gonzales, Johnny
        Cantu, Jr., Manuel Sandoval, Jr. and Kenneth Bouldin, Jr. and Board Member
        Daniel Espinoza (who has not been named as an individual defendant), took
        control of the SISD school board.”

        “7. In my opinion, they set about on a campaign to reward those employees who
        were related to the new board majority and those who had openly supported their
        faction…..”

        “8. …Because of this non-affiliation, in my opinion, the Gonzales faction sought to
        retaliate against me, my wife, and my son. In my opinion, because of their actions,
        each of the individual board member Defendants is personally involved in the
        retaliation against me by virtue of their association with each other in the Gonzales
        faction.”
As a result, Defendants withdraw their personal knowledge objections to these paragraphs.

Defendants continue to assert their objections to the allegations in Paragraph 7 (“Specifically,

Defendant Sandoval’s girlfriend was given a promotion from maintenance clerk to Instruction

& Technology secretary which resulted in a significant increase in pay from $25,000.00 per year

to $42,000.00 per year. Defendant Bouldin’s wife was rewarded by being given extra overtime

when      all   other employees were informed that no one else would be granted overtime.

Additionally, she was exclusively designated as the only bus driver for all out of district trips.”) as

irrelevant and not based on Plaintiffs’ personal knowledge. Plaintiffs have not established how

they have personal knowledge concerning other employees’ pay or overtime. Plaintiffs argue that

this information should be in the public record.

        12.     Regarding Paragraph 9, Defendants objected to the statements concerning Open

Meetings Act as irrelevant to Plaintiffs’ claims and lacking personal knowledge concerning

meetings between other people. Plaintiff has agreed to revise the paragraph as follows:




Page 7 of 17
        “9. On May 22, 2015, two days after being sworn in, the five board members who
        comprised the Gonzales faction, Defendants Gonzales, Cantu, Bouldin, Sandoval,
        and Board member Daniel Espinoza came to the district and directed that they
        be driven around the school district. They were driven around by Media
        Department Randy Escamilla. Then Superintendent directed me to follow them
        to see who they met with. They met with two Principals, John Orozco and Staci
        Weaver, at each of their campuses. The five board members then went to the bus
        barn and then to the SISD Police Chief's office.”

        Defendants accordingly withdraw their objections to Paragraph 9.

        13.    Defendants objected to the statements in Paragraph 10 (“The change to the

graveyard shift was clearly designed to force me to quit,” “after Richard Vela, Dr. Joe E. Gonzales,

Dr. Bandy and Ms. Iglehart-Hammons wouldn’t do it” and “thus accomplishing the coup that the

Gonzales faction had announced…”) as not based on his personal knowledge and improper

conclusions. Plaintiffs agreed to revise the first phrase mentioned as follows: “In my opinion, the

change to the graveyard shift was clearly designed to force me to quit.” Plaintiffs agreed to delete

the other two phrases. Thus, Defendants withdraw their objections to Paragraph 10.

        14.    Regarding Paragraph 11, Plaintiffs agree to revise the following phrase as follows

“Instead, our grievances were not granted thereby ratifying the actions taken by Dr. Gonzales.”

Defendants withdraw their objections to Paragraph 11.

        15.    Regarding Paragraph 12 of Leo Balderas’s affidavit, Plaintiffs have agreed to revise

the paragraph as follows:

        “12. And, in November 2016, the TEA Special Investigations Unit issued a
        public report that found that, “There is a systemic breakdown in the Southside
        Independent School District (SISD) Board of Trustees' ability to govern and
        oversee the management of the public schools of the district as required by the
        Texas Education Code (Tex. Educ. Code ll.15(b)).” Exh. 16, page 3. The Report
        further found that: "Members of the SISD Board of Trustees acted individually
        on behalf of the board in violation of the Tex. Code 1l.051(a-1)." Exh. 16, page 3.
        As result, the Texas Commissioner of Education ordered that the Board of Trustees
        be dissolved because of the Board's extensive micro-management of the district
        and violations of the Texas Education code laws regarding board member roles
        and functions.”



Page 8 of 17
The exhibits referenced are to Exhibit 16 of Plaintiffs’ Response to Motion Summary Judgment.

Defendants withdraw their objections to Paragraph 12.

        16.    Defendants withdraw their objections to Paragraphs 13, 14, and 15. Plaintiffs have

agreed to delete the last sentence of Paragraph 15 (“Ms. Fuery informed me that the secretary

from Gallardo Elementary, Della Garza was the one she had asked about the literature and that

Della told her that “it had to be Leo Balderas because he opened Gallardo Elementary Campus

for the election that Saturday.”)

        17.    Plaintiffs have agreed to revise the last sentence of Paragraph 16 to “And we

security officers are informed to lock all UNLOCKED doors found, which there were always

unlocked doors because, in my opinion, no accountability was ever enforced for doors being left

unlocked over and over.” Defendants withdraw their objections to Paragraph 16.

        Exhibit 3 (Dkt. No. 63-4) Affidavit of Joshua Balderas

        18.    Defendants withdraw their objections to Paragraph 2 of Joshua Balderas’s affidavit.

        19.    Plaintiffs have agreed to revise the third sentence of Paragraph 7 as follows: “By

September 2015, in my opinion, my entire family had a target on our backs and that is why I never

would have engaged in such behavior.” Defendants withdraw their objections to this paragraph.

        20.    Regarding paragraph 9, Plaintiffs agree to revise the last sentence of Paragraph 9

as follows:

        “9…In my opinion, it can be inferred from the facts that the reason that Defendants
        Bandy and Iglehart-Hammons took action against Plaintiff Joshua Balderas,
        which Joe E. Gonzales would not do, was to curry favor with the Gonzales faction
        for consideration when they applied for the full-time superintendent's position.”
As a result, Defendants withdraw their objections to Paragraph 9.




Page 9 of 17
        Exhibit 5 (Dkt. No. 63-12, 62-7, 58-8) Affidavit of Loren Brewer

        21.     Defendants objected to the allegations in paragraph 6 of Loren Brewer’s affidavit

as lacking personal knowledge and based on hearsay. Plaintiffs have agreed to revise this

paragraph as follows:


        “6. In May of 2015, Southside ISD conducted school board elections. During
        that spring election season, in my opinion, division arose in the community
        regarding the superintendent, Richard Vela. Specifically, the community was
        divided, in my opinion, into those who supported the board members who felt
        that Mr. Vela and his administration were doing a good job and those who wanted
        Mr. Vela and all his supporters who worked at the district either terminated or
        removed. The issue was reported on extensively in the local newspaper, the San
        Antonio Express-News. The paper even wrote an editorial in which it openly
        supported the removal of Mr. Vela and supported the candidates that wanted him
        removed.”

Defendants withdraw their personal knowledge objection. Defendants continue to assert their

hearsay objections concerning matters asserted in newspaper articles.

        22.     Defendants continue to assert their objection to Mr. Brewer’s statements in

Paragraph 8 that the new Board members “voted a bloc” as “bloc” is vague and Brewer does not

specify how or on what issues they purportedly voted on as a “bloc.” Plaintiffs maintain that Mr.

Brewer has testified he was a member of the Board in the time in question and personally observed

how the Defendants voted.

        23.     Defendants withdraw their objections to Paragraph 9.

        24.     Defendants withdraw their objections to Paragraph 10.

        25.     Plaintiffs agree to revise the last sentence of Paragraph 12 as follows: “In my

opinion, he continued to take action against any employee who had been associated with

Superintendent Vela thereby continuing the Gonzales faction’s plan to rid the district of all

employees who did not support them.” As a result, Defendants withdraw their objections to

Paragraph 12.


Page 10 of 17
        Exhibit 6 (Dkt. No. 63-13, 58-9, 62-8) Affidavit of Norberto Chavez

        26.      Plaintiffs agree to revise Paragraph 5 of Mr. Chavez’ affidavit (Plaintiffs’ Exhibit

6) as follows:

        “5. In May of 2015, Southside ISD conducted school board elections. During
        that spring election season, in my opinion, division arose in the community
        regarding the superintendent, Richard Vela. Specifically, the community was
        divided, in my opinion, into those who supported the board members who felt
        that Mr. Vela and his administration were doing a good job and those who wanted
        Mr. Vela and all his supporters who worked at the district either terminated or
        removed. The issue was reported on extensively in the local newspaper, the San
        Antonio Express-News. The paper even wrote an editorial in which it openly
        supported the removal of Mr. Vela and supported the candidates that wanted him
        removed.”


Defendants withdraw their personal knowledge objections. Defendants continue to assert that the

newspaper editorial is inadmissible hearsay.

        27.      In Paragraph 8, Plaintiffs agree to revise the last sentence to “In my opinion, all of

the individuals listed by the board members were employees who supported Mr. Vela or were

associated with him.” Defendants withdraw their objections to Paragraph 8.

        28.      Defendants withdraw their objections to Paragraph 10. Plaintiffs indicate that the

statements are not offered for the truth of the matters asserted but to show notice.

        29.      Defendants withdraw their objections to Paragraph 11. In paragraph 11, Plaintiffs

agree to delete the sentence “Therefore, according to pattern and practice, he should have been

given a reprimand at the most.” Plaintiffs agreed to amend Paragraph 11 as follows:

        “11. Termination of an employee, especially one who had been employed by
        the District for 13 years, is not in my opinion an appropriate administrative action
        for this kind of violation is excessive. At the Board meeting where we were
        advised that Leo Balderas going to be terminated for handing out unapproved
        newspaper article regarding Donna ISD school board's actions, I specifically
        asked if he had violated any laws and I was told that he did not violate any laws.
        In my opinion, I don't believe that someone should be terminated if they didn't
        violate any laws and the violation of policy wasn't that serious. But the board



Page 11 of 17
        majority was determined that he needed to be fired. In my opinion, he should
        have been given a second chance, especially since he had worked for the
        district for 13 years and was a member of the Southside ISD community. .”


        Exhibit 7 (Dkt. No. 63-14, 58-10, 62-9) Affidavit of Richard Vela

        30.     Plaintiffs agree to revise paragraph 5 of Mr. Vela’s affidavit as follows:

        “5. In May of 2015, Southside ISD conducted school board elections. During
        that spring election season, in my opinion, division arose in the community
        regarding the superintendent, Richard Vela. Specifically, the community was
        divided, in my opinion, into those who supported the board members who felt
        that my administration and I were doing a good job and those who wanted me and
        all of supporters within the administration removed. The issue was reported on
        extensively in the local newspaper, the San Antonio Express-News and on
        Channel 4-WOAI. The paper even wrote an editorial in which it openly supported
        the removal of Mr. Vela and supported the candidates that wanted him removed.”

Defendants withdraw their personal knowledge objection, but continue to object to the hearsay of

the newspaper article.

        31.     Plaintiffs agree to delete all but the last sentence of Paragraph 7, leaving the

sentence “I further directed Leo Balderas, the District’s director of security to follow and record

the board members’ actions.” Defendants therefore withdraw their objections to Paragraph 7.

        32.     Plaintiffs agree to delete all of Paragraph 8. Therefore, Defendants withdraw their

objections to same.

        33.     Defendants withdraw their objections to Paragraph 9, and Plaintiffs agree to revise

Paragraph 9 as follows:

        “9. In September 2015, in my opinion, because the district did not have good
        cause to terminate my contract, SISD entered into a settlement which paid me a
        lump sum of $210,000.00. The Board also paid my wife, who was an administrator
        with the district, the sum of $92,000.00 to buy out her contract. The total of the
        buy-out was $302,000.00.”

        34.     Defendants withdraw their objections to Paragraph 10, and Plaintiffs agrees to

revise Paragraph 10 as follows:



Page 12 of 17
        “10. In my experience during my two years as superintendent at the District,
        according to past pattern and practice of the SISD school board and the district's
        administration, Leo Balderas should not have been terminated for violating Board
        Policy GKDA regarding the distribution of materials at school district facilities.
        In my two years experience as superintendent, termination of an employee,
        especially one who had been employed by the District for 13 years, is not
        an appropriate administrative action for this kind of violation and is excessive.
        According past pattern and practice during my two years as superintendent, he
        should have been given a reprimand.”

        35.     Defendants withdraw their objections to Paragraph 12, and Plaintiffs agrees to

revise paragraph 12 as follows:

        “12. Board Policy GKB (Local) applies to the distribution of advertisements
        and promotional materials. In my opinion, it has nothing to do with the distribution
        of copies of newspaper articles.”

        Exhibit 8 (Dkt. No. 58-11, 62-10, 63-15) Affidavit of Joe. E. Gonzales

    36. Plaintiffs agree to withdraw the Affidavit of Joe E. Gonzales.

        Exhibit 12 (Dkt. No. 61-2, 62-16, 63-20) Letter of settlement offer

    37. Defendants withdraw their objections to Plaintiff’s Exhibit 12.

        Exhibit 13 (Dkt. No. 61-3, 62-17, 63-21) Affidavit of Larry Villarreal

    38. Defendants withdraw their objections to Exhibit 13.

        Exhibits 4, 14, 15, 16, 17, 19 (Dkt. No. 63-9, 63-10, 63-11, 63-22, 63-23, 63-24, 63-25,
        63-27, 70-4) (Dkt. No. 62-4, 62-5, 62-6, 62-18, 62-19, 62-20, 62-21, 62-23, 68-4)
        (Dkt. No. 58-5, 58-6, 58-7, 61-4, 61-5, 61-6, 61-7, 61-9, 66-4)- newspaper articles and
        TEA report

        39.     Plaintiffs agree to withdraw Exhibits 14, 15, 17, and 19.     Defendants withdraw

their objection to Exhibit 16 (TEA Report). Defendants continue to object to Exhibit 4 as

inadmissible hearsay.


        Unknown exhibit numbers (Dkt. No. 63-18, 63-19) (Dkt. No. 58-14, 58-15, 61-1)




Page 13 of 17
        40.      Defendants withdraw their objections to Dkt. No. 63-18, 63-19, 58-14, 58-15, 61-

1.

        REMAINING OBJECTIONS

        41.      To summarize the above and clarify for the Court what objections remain, the

parties agree that the following objections remain for the Court’s ruling:

              a. Defendants object to the hearsay statements contained in the newspaper articles

                 referenced in Paragraph 4 of Theresa Balderas’s affidavit (Plaintiffs’ Exhibit 1).

              b. Defendants object to the following portion of Paragraph 7 of Theresa Balderas’s

                 affidavit (Plaintiffs’ Exhibit 1) as not based on personal knowledge and irrelevant:

                 Paragraph 7 (“Specifically, Defendant Sandoval’s girlfriend was           given      a

                 promotion from maintenance clerk to Instruction & Technology secretary

                 which resulted in a significant increase in pay from $25,000.00 per year to

                 $42,000.00 per year. Defendant Bouldin’s wife was rewarded by being given

                 extra overtime when all other employees were informed that no one else

                 would be granted overtime. Additionally, she was exclusively designated as the

                 only bus driver for all out of district trips.”)

              c. Defendants object to the hearsay statements contained in the newspaper articles

                 referenced in Paragraph 4 of Leonardo Balderas’s Affidavit (Plaintiffs’ Exhibit 2).

              d. Defendants object to the following allegations in Paragraph 7 of Leo Balderas’s

                 affidavit (“Specifically, Defendant Sandoval’s girlfriend was given a promotion

                 from maintenance clerk to Instruction & Technology secretary which resulted

                 in a significant increase in pay from $25,000.00 per year to $42,000.00 per year.

                 Defendant Bouldin’s wife was rewarded by being given extra overtime when




Page 14 of 17
                all other employees were informed that no one else would be granted

                overtime. Additionally, she was exclusively designated as the only bus driver for

                all out of district trips.”) as irrelevant and not based on Plaintiffs’ personal

                knowledge.

            e. Defendants object to the portions of Paragraph 6 referencing statements from

                newspaper articles in Loren Brewer’s Affidavit (Plaintiffs’ Exhibit 5) as

                inadmissible hearsay.

            f. Defendants object to the phrase “voted as a bloc” in paragraph 8 of Loren Brewer’s

                affidavit (Plaintiffs’ Exhibit 5) as vague – no “bloc” is identified or what issues

                they purportedly voted as a bloc.

            g. Defendants object to the newspaper articles in Norberto Chavez’ Affidavit

                (Plaintiffs’ Exhibit 6) as inadmissible hearsay.

            h. Defendants object to the statements contained in the quoted newspaper articles in

                paragraph 5 of Richard Vela’s Affidavit (Exhibit 7) as inadmissible hearsay.

            i. Defendants continue to object to Plaintiffs’ Exhibit 4 (newspaper articles) as

                inadmissible hearsay.




                                               Respectfully submitted,

                                               By:    /s/ D. Craig Wood
                                                      D. Craig Wood
                                                      Attorney-in-Charge
                                                      State Bar No. 21888700
                                                      cwood@wabsa.com
                                                      Jameson C. Baker
                                                      State Bar No. 24077904
                                                      jbaker@wabsa.com




Page 15 of 17
                WALSH GALLEGOS TREVIÑO
                RUSSO & KYLE P.C.
                1020 NE Loop 410, Suite 450
                San Antonio, Texas 78209
                TEL. NO.: (210) 979-6633
                FAX NO.: (210) 979-7024

                ATTORNEYS FOR DEFENDANTS


                /s/_Gustavo L. Acevedo, Jr.
                Gustavo L. Acevedo, Jr.
                State Bar No. 00829805
                814 Del Oro Lane
                Pharr, Texas 78577
                TEL NO.: (956) 787-4441
                FAX NO.: (956) 787-4499
                E-mail: glacevedo@aol.com

                Rolando Rios
                Rolando L. Rios & Associates, PLLC
                State Bar No. 16935900
                115 East Travis Street, Suite 1645
                San Antonio, Texas 78205
                TEL NO.: (210) 222-2102
                FAX NO: (210) 222-2898
                E-mail: RRios@RolandoRiosLaw.com

                ATTORNEYS FOR PLAINTIFFS




Page 16 of 17
                                CERTIFICATE OF SERVICE

I hereby certify that on the 22 day of January 2019, a true and correct copy of the foregoing Joint
Advisory To The Court Regarding Defendants’ Objections And Motion To Strike Plaintiffs’
Proposed Summary Judgment Evidence was electronically filed with the Clerk of the Court using
the CM/ECF system and notification of such filing will be electronically sent to:

Gustavo L. Acevedo, Jr.
814 Del Oro Lane
Pharr, Texas 78577

Rolando Rios
Rolando L. Rios & Associates, PLLC
115 East Travis Street, Suite 1645
San Antonio, Texas 78205




                                                     /s/ D. Craig Wood
                                                     D. CRAIG WOOD




Page 17 of 17
